Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

As per the instant Application having Application number 16/806,234, the examiner acknowledges the applicant's submission of the After Final Consideration Program Request (AFCP2.0) dated 4/22/2022.  
The AFCP2.0 amendment was considered. The arguments regarding claim 1 are deemed persuasive and claims 1-10 are allowable. However, the arguments regarding claim 11 are not deemed persuasive. In addition to the prior art of record which is deemed to read on claim 11, the Examiner's updated search resulted in newly found reference (Stenstrom US 7,587,572) which may also apply to claim 11. Examiner suggested claim 11 be amended to include limitations of claim 13 (and 12, where claim 13 depends on claim 12) in order to parallel allowable claim 1 and place the application in condition for allowance. Attorney of record agreed to Examiner's proposal on 4/27/2022 and the claims have been amended according to the enclosed Examiner's Amendment (see below).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Frederick D. Kim (Reg. No. 38,513) on 4/27/2022.
The application has been amended as follows:

1.  (Currently Amended) A memory system connectable to a host, comprising:
	a nonvolatile first memory;
	a second memory in which a plurality of look-up table segments are stored, each of the look-up table segments containing information that correlates logical addresses indicating locations in a logical address space of the memory system with physical addresses indicating locations in the first memory;
	a volatile third memory including a first cache and a second cache;
	a compressor configured to perform compression on look-up table segments supplied thereto; and
	a memory controller configured to:
store first look-up table segments in the first cache and second look-up table segments in the second cache,
determine a frequency of sequential writes based on a plurality of write commands from the host, and [[to]]
automatically adjust a ratio between a first capacity, which is a capacity of the first cache, and a second capacity, which is a capacity of the second cache, according to the frequency of sequential writes,
wherein the first look-up table segments in the first cache are stored in non-compressed form and the second look-up table segments in the second cache are supplied to and compressed by the compressor before being stored in the second cache, and
wherein the memory controller increases the first capacity when the frequency of sequential writes is smaller than or equal to a first value and increases the second capacity when the frequency of sequential writes is greater than or equal to a second value, the first value being less than the second value

	2.  (Canceled)

	3.  (Canceled)

	4.  (Previously Presented) The memory system according to claim 1, wherein the memory controller is further configured to:
	determine a first cache hit rate, which is a cache hit rate of the first cache, and a second cache hit rate, which is a cache hit rate of the second cache and
	adjust the ratio according to the first cache hit rate or the second cache hit rate.

	5.  (Currently Amended) The memory system according to claim 4,
	wherein the memory controller increases

	6.  (Previously Presented) The memory system according to claim 1, wherein the memory controller is further configured to:
	determine a success rate of compressing the second look-up table segments to a predetermined size or less and
	adjust the ratio according to the success rate.

	7.  (Currently Amended) The memory system according to claim 6,
	wherein the memory controller increases

	8.  (Previously Presented) The memory system according to claim 1,
	wherein when a first look-up table segment is extracted from the first cache, the memory controller compresses the first look-up table segment extracted from the first cache using the compressor and stores the compressed first look-up table segment in the second cache.

9.  (Original) The memory system according to claim 1,
	wherein the memory controller performs a first search for a first logical address in the first cache, and then a second search for the first logical address in the second cache when the first search fails.

	10.  (Previously Presented) The memory system according to claim 9, further comprising:
	an expander,
	wherein when the second search succeeds, the memory controller retrieves a second look-up table segment from the second cache, restores the retrieved second look-up table segment using the expander, and performs an operation using the restored second look-up table segment.

	11.  (Currently Amended) A method of dynamically sizing first and second caches of a volatile memory, wherein the first cache stores segments of address conversion information in non-compressed form and the second cache stores segments of the address conversion information in compressed form, said method comprising:

	determining a frequency of sequential writes based on a plurality of write commands from the host; and
	automatically adjusting, by a memory controller that controls the volatile memory, a ratio between a first capacity, which is a capacity of the first cache, and a second capacity, which is a capacity of the second cache, according to the frequency of sequential writes, wherein the memory controller increases the first capacity when the frequency of sequential writes is smaller than or equal to a first value and increases the second capacity when the frequency of sequential writes is greater than or equal to a second value, the first value being less than the second value

	12.  (Cancelled)

	13.  (Cancelled)

	14.  (Currently Amended) The method according to claim 11, further comprising:
	determining
	adjusting the ratio according to the first cache hit rate or the second cache hit rate.

	15.  (Currently Amended) The method according to claim 14, further comprising:
	increasing 

	16.  (Currently Amended) The method according to claim 11, further comprising:
	determining
	adjusting the ratio according to the success rate.

	17.  (Currently Amended) The method according to claim 16, further comprising:
	increasing 

	18.  (Previously Presented) The method according to claim 11, further comprising:
	when a segment of the address conversion information is extracted from the first cache, compressing the segment of the address conversion information extracted from the first cache and storing the extracted and compressed segment of the address conversion information in the second cache.

	19.  (Original) The method according to claim 11, further comprising:
	performing a first search for a first logical address in the first cache, and then a second search for the first logical address in the second cache when the first search fails.

	20.  (Previously Presented) The method according to claim 19, further comprising: 
	when the second search succeeds, retrieving a segment of the address conversion information from the second cache, restoring the retrieved segment of the address conversion information, and performing an operation using the restored segment of the address conversion information.

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Stenstrom (US 7,587,572) teaches “The embodiments of the present invention provide methods and systems for minimizing memory access time while optimizing active process performance using a memory management and replacement method. In one embodiment, a process main memory is dynamically partitioned into uncompressed and compressed regions, on demand, and at any given time. In one example, a miss rate in the uncompressed region of the process main memory and a page fault rate in the compressed region of the process main memory are monitored. According to one embodiment, the size of the uncompressed region and compressed region of the process main memory can be adjusted upon a miss in the uncompressed region and/or a page fault in the compressed region of the process main memory.” (Col. 4, lines 26-39; claim 1).

REASONS FOR ALLOWANCE
	Per the instant office action, claims 1, 4-11, 14-20 are considered as allowable subject matter. 
	The reasons for allowance of claim 1 are the following: In interpreting the pending claim(s), in light of the Specification and Applicant’s argument(s) filed on 4/22/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, including the references noted above; neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “a nonvolatile first memory; 	a second memory in which a plurality of look-up table segments are stored, each of the look-up table segments containing information that correlates logical addresses indicating locations in a logical address space of the memory system with physical addresses indicating locations in the first memory; a volatile third memory including a first cache and a second cache; a compressor configured to perform compression on look-up table segments supplied thereto; and a memory controller configured to: store first look-up table segments in the first cache and second look-up table segments in the second cache, determine a frequency of sequential writes based on a plurality of write commands from the host, and automatically adjust a ratio between a first capacity, which is a capacity of the first cache, and a second capacity, which is a capacity of the second cache, according to the frequency of sequential writes, wherein the first look-up table segments in the first cache are stored in non-compressed form, and the second look-up table segments in the second cache are supplied to and compressed by the compressor before being stored in the second cache, and
wherein the memory controller increases the first capacity when the frequency of sequential writes is smaller than or equal to a first value and increases the second capacity when the frequency of sequential writes is greater than or equal to a second value, the first value being less than the second value.”
Independent claim 11 is allowed for the reasons indicated above with respect to claim 1.
	Dependent claims 4-10, 14-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571) 272-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



April 28, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135